DETAILED ACTION

This is the initial Office action based on the application filed on December 13, 2021. Claims 1-20 are currently pending and have been considered below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,200,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite fewer limitations than the ‘217 Patent. Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to come up with the instant claims by removing limitations from the ‘217 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334).

Claims 1 and 8: Buehler discloses a system and a method for indexing data contained in a structured data structure, the system comprising: at least one processor; and at least one computer readable medium coupled to the processor comprising computer executable instructions that when executed by the processor implement:
a pattern generator, wherein the pattern generator is configured to:
identify a structured data structure path in a structured data structure comprising a plurality of records, each of the records comprising data values, wherein a particular record can be reached by following the structured data structure path [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
identify a first data value from the record [0015].
create one or more patterns comprising at least a portion of the structured data structure path combined with one or more elements related to the first data value such that at least one of the patterns comprises the structured data structure path and the first data value [0015, 0027]. [See at least identifying same attribute names in a path.]

Buehler alone does not explicitly disclose a hasher configured to, for each of the one or more patterns, including at least one pattern that includes the first data value and at least a portion of the structured data structure path, create a hash; and
an indexer configured to index created hashes in a hash index by correlating the hashes in the hash index with the structured data structure, including indexing the hash created for the at least one pattern comprising both the structured data structure path and the first data value.
However, Krishnamurthy [0058-0060] discloses creating hashing patterns (i.e. paths) and indexing the hash path values.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Krishnamurthy. One would have been motivated to do so in order to identify where data is stored and store such information using less storage.
Claims 2 and 9: Buehler as modified discloses the system and method of Claims 1 and 11 above, and Krishnamurthy, for the same reasons as above further discloses wherein the structured data structure comprises an XML document [0058-0060].
Claims 5 and 12: Buehler as modified discloses the system and method of Claims 1 and 11 above, and Krishnamurthy, for the same reasons as above further discloses wherein the structured data structure is an XML document [0058-0060].


Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Dettinger et al (US Patent Application Publication 2006/0004740).

Claims 3 and 10: Buehler as modified discloses the system and method of Claims 1 and 11 above, but Buehler does not explicitly disclose wherein the structured data structure comprises a decision tree.
However, Ray [0056] discloses having a decision tree based on structured data
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the prior art references because this would allow the searching system to be applied to various database structures.
Claim 16: Buehler discloses in a data storage environment, a method of searching for data contained in a structured data structure, the method comprising:
receiving a query, wherein the query comprises a structured data structure path and a first data value [0030-0031]. [See at least a query with attributes that follows a path.]

Buehler alone doesn’t disclose the rest of the limitations.
However, Krishnamurthy discloses:
for the at least a portion of the structured data structure path combined with the first data value, creating a hash [0058-0060]. [See at least creating hashing patterns (i.e. paths) and indexing the hash path values.]
looking up the created hash in a hash index to identity one or more structured data structures, wherein the hash index comprises a correlation of hashes with structured data structures, including the hash for the at least a portion of the structured data structure path combined with the first data value, the hashes in the hash index being based on hashes of structured data structure paths combined with values in records of the structured data structure that are reached by following the structured data structure paths to the records [0058-0060]. [See at least identifying and indexing the hash path values.]

Dettinger [0053] and Krishnamurthy [0058-0060] further disclose identifying to a user the one or more structured data structures correlated to the hash for the at least a portion of the structured data structure path combined with the first data value. [See at least Dettinger identifying structured data structures and Krishnamurthy identifies data based at least on indexing hash path value.]

Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Krishnamurthy and Dettinger. One would have been motivated to do so in order to identify where data is stored using less storage and then display identified data to a user.
Claim 18: Buehler as modified discloses the method of Claim 16 above, and Krishnamurthy, for the same reasons as above further discloses wherein the query comprises an XPath query [0035].


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Baranchenkov et al (US Patent Application Publication 2016/0171018).

	Claims 4 and 11: Buehler as modified discloses the system and method of Claims 1 and 11 above, but Buehler does not explicitly disclose wherein the structured data structure is a JSON document.
	However, Baranchenkov [0008] disclose displaying structured data based on a JSON document.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the prior art references because this would allow structured data to be viewed from a JSON file based at least on a user choice of the type of file is being opened.


Claims 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Millet (US Patent Application Publication 2007/0162481).

Claims 6 and 13: Buehler as modified discloses the system and method of Claims 1 and 11 above, but Buehler does not explicitly disclose wherein the first wherein the first data value is included in a structured data element
However, Millet [0046, 0048, 0061] discloses using and searching for structured elements such as tuples.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Millet. One would have been motivated to do so in order to identify and search for specific structured data.
	Claims 7 and 14: Buehler as modified discloses the system and method of Claims 1 and 11 above, but Buehler does not explicitly disclose wherein the first data wherein the first data value is included in an unstructured data element contained in the structured data structure.
However, Millet [0046] discloses using and searching for at least full text, which is a form of unstructured data element contained in a structured data structure.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Millet. One would have been motivated to do so in order to identify and search for specific structured data.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) further in view of Manikutty et al and further in view Ougarov et al (US Patent Application Publication 2006/0067334).


	Claim 15: Buehler as modified discloses the method of Claim 8, but Buehler alone does not explicitly disclose wherein creating one or more patterns comprises excluding one or more patterns that include a container tag that indicates one or more subrecords in the container tag.
	However, Manikutty [0078] describes having tags that indicate having child attributes (i.e. subrecords) and Ougarov [0081-0084] describes removing particular tags (i.e. excluding).
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Manikutty and Ougarov. One would have been motivated to do so in order to remove particular tags from a search.



Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) further in view of Dettinger et al (US Patent Application Publication 2006/0004740) and further in view of Perisic (US Patent Application Publication 2005/0086215).

Claim 17: Buehler as modified discloses the method of Claim 16, but Buehler alone does not explicitly disclose providing a confidence level indicating a confidence that the structured data structure matches the query.
However, Perisic [0128] discloses identifying a matching structured object based on calculated scores (i.e confidence level).
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Perisic. One would have been motivated to do so in order to retrieve structured data.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) further in view of Dettinger et al (US Patent Application Publication 2006/0004740) and further in view of Millet (US Patent Application Publication 2007/0162481).

Claim 19: Buehler as modified discloses the method of Claim 16, but Buehler alone does not explicitly disclose wherein the first data value comprises one or more structured data elements.
However, Millet [0046, 0048, 0061] discloses using and searching for structured elements such as tuples.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Millet. One would have been motivated to do so in order to identify and search for specific structured data.
Claim 20: Buehler as modified discloses the method of Claim 16, but Buehler alone does not explicitly disclose wherein the first data value comprises one or more unstructured data elements contained in the structured data structure.
However, Millet [0046] discloses using and searching for at least full text, which is a form of unstructured data element contained in a structured data structure.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Millet. One would have been motivated to do so in order to identify and search for specific structured data.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McInnes et al (2003/0101416) describes at least XML tags that identify positions of elements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163